Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 10/25/2021

Claims pending	1-20 
Claims currently under consideration	1-20 


Priority
The present application was filed 11/08/2019 and is a 371 of PCT/AU2018/050442 filed 05/11/2018.
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to AUSTRALIA document no. 2017901747 filed. 05/11/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claims 7-9,13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6,10,15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al (2016 Anal. Chem. 88:7230-7 – IDS entry 6/18/2021).
Yoshino teach throughout the document and especially the abstract and figure 1, encapsulation of cells in a photopolymerized hydrogel micocapsule. More particularly in the Experimental Section taken with the right column at p 7235 including particularly figure 6A, Yoshino et al select proteins having one or more desired properties from a library of gene sequences necessarily expressed in mammalian cells inherently with a multitude of amines by: encapsulating said cells by photopolymerization of polyethylene glycol diacrylate; next, solubilizing said encapsulated cells to produce semipermeable microcapsules; then, contacting said cells and/or said microcapsules with agents to facilitate detection of activity or function of proteins of interest; and finally selecting proteins of interest having one or more desired properties (e.g. stability to detergent or chemical denaturant or else temperature). The foregoing reads on claims 1,2,3,4,5,6,10,15,16,17,18,19 and 20.
***
.
Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly starting with the third paragraph at p 4, the current remarks assert Yoshino do not teach solubilization of encapsulated cells to produce semipermeable microcapsules then selecting expressed proteins of interest such as described in paragraphs 0003 and 0047 of the present specification.
In this vein, Applicant’s attention is respectfully invited to the experimental section, particularly the paragraph spanning the left and right column of p 7232 which explicitly states “cells [were]… permeabilized with 0.2% Triton X-100…for 15 min, followed by another washing…[then dropping] 600 μL of cell staining solution containing Hoechst 33342, anticytokeratin antibody …and phycoerythrin-labeled anti-CD45 antibody … [] onto the microcavity array and incubated for 30 min” (emphasis added). As exhibited in figure 6A, the HCC827 cell microcapsule is permeable to Hoechst 33342 DNA stain and cytosolic protein anticytokeratin; whereas the leukocyte selected for expression of the protein CD45 of interest on its surface is impermeable to anti-CD45 antibody yet is likewise permeable to the DNA stain and as such its microcapsule is deemed semipermeable and consistent the steps of 2-5 of CHESS (Cellular High-

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,10,15-20 and 7-9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al (2016 Anal. Chem. 88:7230-7 – IDS entry 6/18/2021) in view of Kuck et al (2008 BioTechniques 45:179-86).
Yoshino et al is relied on as above and claim 14 line 4.
Yoshino et al do not explicitly teach photopolymerization in the presence of: eosin Y; triethanolamine;1-vinyl-2-pyrroldinone of claims 7-11,12 and claim 14 lines 3,5-9. 
As in claims 11 and 12, Kuck et al teach throughout the document and especially the abstract and p 180, photopolymerization with triethanolamine, 1-vinyl-2-pyrroldinone and eosin Y as a detection technique for low density microarrays. Preparation of the Kuck polymer also reads on claims 7,8,9,13; further on claim 10; and claim 14 lines 3,5-9 as well.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the monomers of Kuck et al toward encapsulating cells by photopolymerization as in Yoshino et al.
One of ordinary skill in the art would have been motivated to apply the monomers of Kuck et al toward encapsulating cells by photopolymerization as in Yoshino et al for the benefits of lower detection reagent cost, simple visualization and signal preservation, all advantages noted by Kuck et al also in the abstract
One of ordinary skill in the art would have had a reasonable expectation of success in utilizing the detection strategy of Kuck et al for encapsulated cell proteins as in Yoshino et al in light of the very similar photochemistry employed by each reference.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.

Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639